Case 6:19-cv-00053-JDK-JDL Document 8 Filed 03/04/19 Page 1 of 2 PageID #: 94



                              IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

TYSON AND BILLY ARCHITECTS,                    §
PC                                             §
     Plaintiff,                                §
                                               §    Civil Action No. 6:19-CV-0053-JDK-JDL
VS.                                            §
                                               §
KINGDOM PERSEPECTIVES G.P., LTD                §
JIM LAPORTE, and JONATHAN PINO                 §
                                               §


                                    NOTICE OF APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

       Honorable Court and the U.S. District Clerk for the Eastern District of Texas, Tyler

Division, and all parties and attorneys will please note that Stephen M. Spitzer is also appearing

on behalf of Defendant, JONATHAN PINO, in this case. Stephen M. Spitzer will serve as Lead

Counsel for said Defendant.

                                             Respectfully submitted,

                                             /s/ Stephen M. Spitzer
                                             STEPHEN M. SPITZER
                                             Lead Attorney
                                             State Bar Card No. 18954850
                                             sspitzer@rameyflock.com
                                             ERIC KOLDER
                                             State Bar Card No. 24083323
                                             ekolder@rameyflock.com
                                             RAMEY & FLOCK, P.C.
                                             100 E. Ferguson, Suite 404
                                             Tyler, Texas 75702
                                             (903) 597-3301
                                             (903) 597-2413 (FAX)

                                             ATTORNEYS FOR DEFENDANT
                                             JONATHAN PINO
Case 6:19-cv-00053-JDK-JDL Document 8 Filed 03/04/19 Page 2 of 2 PageID #: 95




OF COUNSEL:

RAMEY & FLOCK
A Professional Corporation



                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was filed electronically in compliance
with Local Rule CV-5(a). Therefore, this document was served on all counsel who has consented to
electronic service on this March 4, 2019. Local Rule CV-5(a)(3)(A).

                                           /s/ Stephen M. Spitzer
                                           Stephen M. Spitzer




Notice of Appearance                                                            Page 2
